Name: Commission Regulation (EC) No 2625/95 of 10 November 1995 amending Regulation (EC) No 1591/95 by adding to it certain rules-for monitoring the systems of export refunds on glucose and glucose syrup used in certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  health;  beverages and sugar
 Date Published: nan

 Avis juridique important|31995R2625Commission Regulation (EC) No 2625/95 of 10 November 1995 amending Regulation (EC) No 1591/95 by adding to it certain rules-for monitoring the systems of export refunds on glucose and glucose syrup used in certain products processed from fruit and vegetables Official Journal L 269 , 11/11/1995 P. 0003 - 0004COMMISSION REGULATION (EC) No 2625/95 of 10 November 1995 amending Regulation (EC) No 1591/95 by adding to it certain rules-for monitoring the systems of export refunds on glucose and glucose syrup used in certain products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Articles 13 (8), 14 (5) and 14 (7) thereof, Whereas Commission Regulation (EC) No 1591/95 of 30 June 1995 laying down detailed rules for the application of export refunds to glucose and glucose syrup used in certain products processed from fruit and vegetables (3) provides for a refund for glucose and glucose syrup used in certain products processed from fruit and vegetables; Whereas, pursuant to Regulation (EEC) No 426/86, the Member States are obliged to check the accuracy of the declarations indicating the quantity of sugar used in the manufacturing process; whereas at least 5 % of the declarations should be checked to ensure the proper working of the system; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 1591/95, 1. the following indent is inserted after Article 2, first indent: 'However, for the purpose of applying this Regulation, section 20 of the licence application and of the licence shall contain one of the following indications: - "Glucosa utilizado en uno o varios productos enumerados en la letra b) del apartado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 426/86" - »Glucose anvendt i et eller flere af de produkter, der er naevnt i artikel 1, stk. 1, litra b), i forordning (EOEF) nr. 426/86 « - 'Glukose, einem oder mehreren der in Artikel 1 Absatz 1 Buchstabe b) der Verordnung (EWG) Nr. 426/86 genannten Erzeugnisse zugesetzt' - "Ã Ã «Ã µÃ ªueaeÃ § Ã °Ã ¯Ã µ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´Ã ¡Ã © Ã ³aa Ã Ã ­Ã ¡ Ã  Ã °aaÃ ±Ã ©Ã ³Ã ³ueÃ ´aaÃ ±Ã ¡ Ã ´Ã ¹Ã ­ Ã °Ã ±Ã ¯Ã ºueÃ ­Ã ´Ã ¹Ã ­ Ã °Ã ¯Ã µ Ã ¡Ã °Ã ¡Ã ±Ã ©Ã ¨Ã ¬Ã ¯Ã ½Ã ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯ UEÃ ±Ã ¨Ã ±Ã ¯ 1 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 1 Ã ³Ã ´Ã ¯Ã ©Ã ·aassÃ ¯ Ã ¢) Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (AAÃ Ã ) Ã ¡Ã ±Ã ©Ã ¨. 426/86" - "Glucose used in one or more products as listed in Article 1 (1) (b) of Regulation (EEC) No 426/86" - "Glucose mis en oeuvre dans un ou plusieurs produits Ã ©numÃ ©rÃ ©s Ã l'article 1er paragraphe 1 point b) du rÃ ¨glement (CEE) n ° 426/86" - "Glucosio incorporato in uno o piÃ ¹ prodotti di cui all'articolo 1, paragrafo 1, lettera b) del regolamento (CEE) n. 426/86" - "Glucose, verwerkt in een of meer van de in artikel 1, lid 1, onder b), van Verordening (EEG) nr. 426/86 genoemde produkten" - "Glicose utilizado num ou mais produtos enumerados no n º 1, alÃ ­nea b), do artigo 1 º do Regulamento (CEE) n º 426/86" - `Glukoosin tai useammassa asetuksen (ETY) N :o 426/86 1 artiklan 1 kohdan b alakohdassa luetellussa tuotteessa kaeytetty sokeri` - `Glukos som tillsaetts i en eller flera av produkterna i artikel 1.1 b i foerordning (EEG) nr 426/86``; 2. the following Article is inserted after Article 2: 'Article 2a The competent authorities of the Member States shall check the accuracy of the declarations referred to in Article 14a (3) of Regulation (EEC) No 426/86 on a sample of at least 5 % selected on the basis of a risk analysis. Such checks shall be carried out on the stock records kept by the manufacturer.` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1995. For the Commission Franz FISCHLER Member of the Commission